Citation Nr: 1759232	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for stress urinary incontinence (claimed as bladder disorder).  

4.  Entitlement to service connection for headaches, to include as a residual of a head injury.  

5.  Entitlement to service connection for vision problems, to include as a residual of a head injury. 

6.  Entitlement to service connection for tinnitus (claimed as "ocean sound" in ear), to include as a residual of a head injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1993.  The Veteran served in the US Navy Reserve from March 2004 to March 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Albuquerque, New Mexico.  Jurisdiction currently resides with the RO in Seattle, Washington.  

This case was last before the Board in February 2016 when it was remanded to afford the Veteran a hearing.  

The Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA), or for injury incurred in or aggravated in the line of duty while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101 (24), 106 (West 2014); 38 C.F.R. § 3.6 (2017).  

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer ("summer camp"), whereas INACDUTRA generally encompasses the one weekend of training done each month ("weekend warrior" training).  

When a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned died or became disabled as a result of an injury incurred or aggravated in the line of duty (unless the claim involves myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training, which are not at issue in this appeal).  In the absence of such evidence, the period of INACDUTRA would not qualify as "active military, naval, or air service."  

The Veteran's record shows that she may have had ACDUTRA and INACDUTRA during the times of reported injuries.  The RO should obtain verification of these dates.  

The Veteran stated in the August 2017 Board hearing, as well as in various statements in the claims file, that she injured each knee on separate occasions while serving in the Navy Reserve on drill duty.  The Veteran's personnel records and service treatment records (STRs) show that her left knee was treated on January 28, 2006 for laceration after tripping in a parking lot.  Private medical records show her right knee was treated in September 2006.  

The Veteran's statements and medical records are contradictory in some aspects.  With respect to the right knee, STRs show the Veteran had a follow-up medical appointment on January 28, 2007 about one month after right knee arthroscopy which was reported by the Veteran to be a result of "meniscal tear suffered AUG 06 during combat training skills class during drill weekend."  Private medical records dated September 7, 2006, thus much closer to the time of the incident, stated that the Veteran reported "significant pain in the right knee beginning 8/31/06 when she went upstairs... no similar previous symptoms."  Private medical records would thus seem to indicate that the Veteran was not injured during drill duty.  During the August 2017 hearing the Veteran stated her right knee was injured when she fell in a parking lot while carrying a laptop during drill duty.  The Veteran stated that there was no line of duty determination done with respect to the incident in the parking lot.  

With respect to the left knee, the Veteran's claim filed March 2007 stated that the left knee disability was secondary to her right knee disability.  The April 2007 supporting statement says that the Veteran injured her right knee during drill on August 23 to 24, 2006 and her left knee is hurt from overcompensating for the right knee.  At the August 2017 hearing however, the Veteran stated that her left knee was injured in January 2006 during combat training class at drill duty and her right knee was injured when she fell in a parking lot "about a year later."  The Veteran stated that there was a line of duty determination done, however it was filed under the wrong social security number, and as a result, it is not available.  The claims file does not contain any buddy statements regarding the purported combat class incident.  

These dates coincide with records indicating she was possibly serving on drill duty at the time of the incidents.  The Veteran has provided medical treatment records indicating subsequent arthroscopic surgery on the right knee in December 2006 and on the left knee in 2007, with possible residuals of these injuries.  The Veteran has not been afforded a VA examination for her knees.  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The medical evidence of record shows that the Veteran sustained a laceration to her left knee after falling in a parking lot on January 28, 2006, which was a Saturday.  She was treated at the VA Medical Center in Albuquerque, New Mexico.  As such, the medical evidence of record shows an injury which may have occurred during either ACDUTRA or INACDUTRA, that may have led to further left knee damage culminating with left knee arthroscopy, as well as have some relationship to a right knee disability.  The medical evidence of record also shows treatment for a right knee disability.  

In keeping with VA's mandate to assist the Veteran in the development of her claim, she should be provided with a bilateral knee examination.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's claim for a bladder disorder, the Veteran contends that due to childbirth during active service, she sustained damage to her pelvic region which resulted in a bladder disorder.  The Veteran's STRs show that she gave birth during active service.  The treatment records also show the Veteran later underwent a hysterectomy and surgery involving a bladder sling.  As such, the Veteran should be afforded a VA examination for her claimed bladder disorder.  

Regarding the Veteran's claimed head injury disorder, the Veteran's statements suffer from the same credibility issues as those for the knee disabilities.  In a September 2009 statement, the Veteran claimed that her head injury residuals were a result of falling down in Spain during active service.  At the August 2017 hearing the Veteran claimed that she injured her head during the same incident in which she injured her knee on January 28, 2006.  She described the incident as being on a "really, really hot day," but could not recall how she got a laceration on her head.  The Veteran stated that this 2006 incident caused immediate and persisting headaches, tinnitus, and also caused her vision to deteriorate to the point that she had to get glasses.  As the tinnitus and vision problems appear to be not only claims of manifestations for a head injury, but also individual claims for separately rated conditions, those issues have been referred to the AOJ for claim development.  

July 2010 and September 2010 VA examination opinions concluded that the Veteran's headaches were less likely than not related to the fall in 1986.  The examiners also recorded that the Veteran stated she developed blurry vision immediately after falling in 1986 and eventually headaches, but not immediately after the fall.  

Although statements regarding the head injury are in conflict with each other as well as with the medical evidence, the medical evidence does show that the Veteran fell during active service and was diagnosed with posttraumatic cephalgia in 1986.  Additionally, the Veteran's records do show treatment on January 28, 2006, although it was reportedly after a fall in a parking lot, not during combat training.  The Veteran's records show she has complained of headaches, wears glasses, and complained of "ocean noises," determined to possibly be tinnitus.  Nonetheless, the prior VA examination only discussed potential traumatic brain injury and its relationship to the 1986 fall.  The Veteran should be afforded a headache examination, as her claim appears to be for separate claims of headaches, vision problems, and tinnitus, albeit all emanating from possibly the same event.  

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the Veteran, determine if there are any outstanding treatment records.  If so, obtain them and associate them with the claims file.  

2.  Determine if there is a line of duty report for the claimed incident during combat training in August 2006 which the Veteran has claimed was filed under an incorrect social security number.  If found, associate with the claims file.  If the RO determines this report does not exist or is unavailable, it should draft a memorandum of its findings and associate the memorandum with the electronic claims file.  

3.  Attempt to verify the Veteran's active duty for training and inactive duty for training dates.  Upload any determinations to the electronic claims folders.  

4.  Schedule the Veteran for a VA knee examination for both the right and left knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report the ranges of motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For any knee condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the left knee disorder(s) was caused by the Veteran's active service? 

(b)  Is it at least as likely as not (i.e. 50 percent probability) that the right knee disorder(s) was caused by the Veteran's active service? 

(c)  Is it at least as likely as not (i.e. 50 percent probability) that either the left or right knee disability was secondary to a disability of the opposing knee?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of knee disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

5.  Schedule the Veteran for a VA bladder examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any bladder condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the bladder disorder(s) was caused by the Veteran's active service? 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of bladder disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

6.  Schedule the Veteran for a VA headaches examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any headache condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the headache disorder(s) was caused by the Veteran's active service? 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of headache symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

7.  Thereafter, readjudicate the right knee, left knee, bladder condition, and headache disability claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




